Citation Nr: 0501308	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

The veteran served on active duty from August 1962 to July 
1967.  He served in Vietnam and was awarded the Purple Heart 
Medal.  

In an October 1995 VA rating decision, service connection was 
granted for a shrapnel wound of the low back.  A 10 percent 
disability rating was assigned.

In January 2002, the veteran filed claims of entitlement to 
service connection for residuals of a shrapnel wound to the 
right hip, headaches, and disequilibrium.  He also filed 
increased rating claims for various service-connected 
conditions, including residuals of shrapnel wound of the low 
back.  A service connection claim for heart disease was added 
in July 2002.  A November 2002 rating decision denied service 
connection for residuals of a shrapnel wound to the right 
hip, and granted service connection for headaches and 
disequilibrium and assigned a noncompensable rating to each 
condition.  This decision also continued a 40 percent 
disability rating for residuals of a shrapnel wound to the 
left lower fibula and increased the disability rating 
assigned to the low back disorder to 20 percent.  A December 
2002 rating decision denied service connection for heart 
disease.  The veteran perfected an appeal as to the denials 
of service connection and as to each of the assigned 
disability ratings.

In an April 2004 decision, the Board denied service 
connection for heart disease and residuals of a shrapnel 
wound to the right hip.  The Board continued a 40 percent 
disability rating for shrapnel wound residuals of the left 
fibula, but also assigned a separate 20 percent rating for 
marked limitation of motion of the left ankle.  
The Board granted an increase as to the disability rating 
assigned the veteran's service-connected headaches and 
disequilibrium, to10 percent each.  These issues have 
accordingly been resolved by the Board and will be discussed 
no further herein.  See 38 C.F.R. § 20.1100 (2004).

With respect to the increased rating claim for the veteran's 
service connected low back disability, the Board remanded the 
case for the purpose of notifying the veteran of the revised 
rating criteria for disorders of the spine which became 
effective September 26, 2003.  Pursuant to the Board's 
remand, the RO forwarded a copy of the revised regulations to 
the veteran in April 2004.  The RO then readjudicated the 
claim in August 2004 and confirmed and continued the 20 
percent disability rating which has previously been assigned. 

Issues not on appeal

A June 2002 RO rating decision denied service connection for 
acid reflux disease and denied increased rating claims for 
bilateral hearing loss, tinea cruris, a left knee disability, 
and a retained foreign body in the posterior pharynx and 
suboccipital areas.  A renewed increased rating claim for 
bilateral hearing loss was also denied by a June 2004 rating 
decision.  To the Board's knowledge, the veteran has not 
disagreed with those decisions, and those issues are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by lumbar strain with mild to moderate pain and 
slight limitation of motion.  

2.  The evidence does not show that the veteran's service-
connected low back disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.

CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293 
and5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disability, which 
is currently evaluated as 20 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the April 
2003 statement of the case (SOC) and the August 2004 
supplemental statement of the case (SSOC) of the relevant law 
and regulations pertaining to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
February 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence showing the current severity of 
his condition.  Specifically, he was advised that VA would 
obtain service medical records, military records, VA medical 
records, employment records, and records from other federal 
agencies identified by him.  He was also informed that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  The veteran was also advised that he could submit 
statements from himself or others describing the symptoms 
associated with his condition.  He was further instructed to 
tell VA about any additional information or evidence he 
wished to obtain, but was cautioned that it was his 
responsibility to support his claim with appropriate 
evidence.

The Board additionally notes that even though the February 
2002 letter requested a response within two months, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in the November 
2002, prior to the expiration of the one-year period 
following the February 2002 notification of the veteran of 
the evidence necessary to substantiate his claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim (by 
the November 2002 rating decision).  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, as well 
as VA and private medical records.  The veteran and his 
attorney have not identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of an attorney, was provided with ample opportunity 
to submit evidence and argument in support of his claim, and 
was given the opportunity to present testimony at a hearing 
is he so desired.  See 38 C.F.R. § 3.103 (2004).  In 
addition, he was duly informed as to recent changes in the 
schedular criteria for rating back disabilities pursuant to 
the Board's remand instructions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].




Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  
In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).




Specific rating criteria

The veteran filed an increased rating claim for his service-
connected low back disorder in January 2002.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003.  The Board will therefore evaluate the veteran's 
service-connected low back disorder under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 
(2002); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 
10 Vet. App. 111, 117 (1997).

As noted above, in accordance with the Board's April 2004 
remand, the RO provided the veteran with the new regulatory 
criteria in a letter dated April 2004.  The veteran submitted 
additional medical evidence subsequent to this action.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002) as 20 percent disabling.  For reasons explained in 
greater detail below, the veteran's low back disability may 
also be rated under former Diagnostic Codes 5293 and 5295.



Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:	
	
40% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).    

The veteran's service medical records show that he was 
severely wounded in action in Vietnam in March 1967, 
sustaining multiple shrapnel wounds to his head and left 
lower leg.  Service connection has been granted for various 
residuals of that incident.  Although a wound to the back was 
not noted at the time, a 1995 X-ray showed a small piece of 
shrapnel lodged in the right paraspinal region.  Service 
connection for a shrapnel wound to the low back was granted 
in an October 1995 rating decision and a 10 percent 
disability rating was assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [painful scar].  At that time, the 
veteran's low back disorder was manifested primarily by pain 
in the area of the lodged shrapnel.  

The November 2002 rating decision changed the Diagnostic Code 
to 38 C.F.R. § 4.71a, Diagnostic Code 5292 [spine, limitation 
of motion of, lumbar] and increased the disability rating 
assigned for this condition to 20 percent.  

The only recent medical evidence of record concerning the 
veteran's low back disability is the report of VA medical 
examinations in March 2002 and in July 2002.  

During the March 2002 examination, the veteran complained of 
pain in the low back with occasional flare-ups.  Forward 
flexion of the low back was from zero to 85 degrees, and 
posterior extension was from zero to 20 degrees.  Lateral 
flexion was from zero to 25 degrees in both directions, and 
lateral rotation was performed between zero and 30 degrees in 
both directions.  The examiner noted mild difficulty and pain 
in performing these movements.  The musculature of the back 
was found to be strong, but episodes of musculoskeletal 
cervical and lumbar strain were noted.  On repeated movement, 
forward flexion was reduced to 75 degrees and the veteran 
exhibited moderate pain, mild to moderate weakness, mild 
fatigability, but no incoordination.  X-rays of the lumbar 
spine revealed degenerative changes with spondylosis and disc 
space narrowing at L3-L4 with a foreign body noted over the 
right third of the spinous process.

During the July 2002 VA examination, the veteran complained 
of daily back pain.  Range of motion of the low back showed 
forward flexion to 80 degrees, extension to 10 degrees, 
lateral bending to 25 degrees in both directions, and 
rotation to 25 degrees in both directions.  Mild pain in the 
right low back area was noted with these movements.  The 
veteran was asked to perform five repetitions of these 
movements.  On further repetition lateral bending and 
rotation remained at 25 degrees in both directions with no 
problems noted.  Increased pain with forward flexion was 
noted on the third, fourth and fifth repetitions, and on the 
fifth repetition forward flexion was decreased to 60 degrees.  
The examiner rendered a diagnosis of chronic 
musculoligamentous strain in the right lumbar spine which he 
opined was a direct result of the in-service shrapnel wound.

The veteran has reported that he is "not able to perform the 
tasks associated with [his] employment of driving truck" 
because his "back disability causes too much pain for [him] 
to sit in the driver's seat for any extended period of 
time."  He also reports being "unable to do many 
recreational and personal tasks because of the pain 
associated with the [back] injury."  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5292.  
He essentially contends that the symptomatology associated 
with his back disorder is more severe than is contemplated by 
the currently assigned rating.  In particular, he asserts 
that pain associated with his service-connected back 
disability limits his functioning at work and elsewhere.

Assignment of diagnostic code 

The veteran's service-connected low back disability has been 
rated as limitation of lumbar spine motion under former 
Diagnostic Code 5292, which is discussed above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate former diagnostic code 
for evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5292.  The veteran's low back 
condition appears to involve principally pain and limitation 
of motion, which is congruent with former Diagnostic Code 
5292  [limitation of motion of the lumbar spine].  

Because the veteran has also been diagnosed with degenerative 
changes of the back with disc space narrowing at the L3-L4 
level, former Diagnostic Code 5293, involving intervertebral 
disc syndrome, may also be employed in this case.  
In that connection, the July 2002 VA examiner specifically 
noted that the veteran's current low back problems were 
related to the service-connected shrapnel wound.

The Board also finds that former Diagnostic Code 5295, which 
specifically provides disability ratings for lumbosacral 
strain, is applicable in the instant case.  The March 2002 VA 
examiner noted episodes of musculoskeletal lumbar strain, and 
the July 2002 VA examiner rendered a diagnosis of chronic 
musculoligamentous strain in the right lumbar spine.  Because 
the veteran evidently experiences low back strain, the Board 
will also evaluate his low back disability under the former 
Diagnostic Code 5295.

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria.  As explained above, the veteran's service-
connected degenerative changes of the back with disc space 
narrowing is consistent with intervertebral disc syndrome, so 
the current Diagnostic Code 5243 is also applicable to the 
instant case.  

Because the veteran's low back disability is a result of a 
shrapnel wound in service, the Board has considered the 
application of 38 C.F.R. § 4.73 (2004) which provides 
disability ratings for muscle injuries.  Review of the 
record, however, reveals that the veteran's low back 
disability is primarily manifested by pain and limitation of 
motion, as well as low back strain.  There does not appear to 
be any residuals of a muscle injury, apart from the noted low 
back strain, and the March 2002 examiner found the 
musculature of the veteran's back to be strong.  Accordingly, 
the provisions of 38 C.F.R. § 4.73 are inapplicable to the 
instant case and the Board will evaluate the veteran's low 
back disability under former Diagnostic Codes 5292, 5293 and 
5295 as well as the current criteria for rating disabilities 
of the spine.

As noted above, the veteran's disability was formerly rated 
as a painful scar under Diagnostic Code 7804.  There was and 
is little if any evidence of this, and it appears that the RO 
correctly changed the diagnostic code to one involving a 
musculoskeletal disability.  

Schedular rating

(i.)  The former schedular criteria

The veteran currently has a 20 percent rating under former 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine.  A careful review of the medical evidence of 
record leads to a conclusion that the veteran does not 
manifest symptoms which would warrant a higher disability 
rating under this Diagnostic Code.  As explained above, the 
March and July 2002 VA examinations reported forward flexion 
to be from zero to 80-85 degrees, extension from zero to 10-
20 degrees, lateral bending from zero to 25 degrees in both 
directions, and rotation from zero to 25-30 degrees in both 
directions.  On repeated movement, forward flexion was 
decreased to 60 degrees.  Both examiners reported pain on 
these movements in only the mild to moderate range.  While 
these measurements reflect some pain and limitation of motion 
of the lumbar spine, the range of motion reported was close 
to full.  Therefore, the criteria for a 40 percent rating, 
consistent with severe limitation of motion of the lumbar 
spine, is not met or approximated.

Moreover, a higher disability rating is not warranted under 
former Diagnostic Code 5293, effective prior to September 23, 
2002.  To achieve a rating higher than the currently assigned 
20 percent, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief must be 
demonstrated.  While the veteran has complained of flare-ups 
of back pain, he has not provided any objective medical 
evidence of treatment for these episodes.  Indeed, apart from 
the May and July 2002 examinations, there is no indication 
that the veteran has sought medical attention for his low 
back condition since 1995.  During this same time period, the 
veteran underwent extensive treatment for a number of 
conditions including a bilateral knee disability and a left 
ankle disability.  These records, however, are silent as to 
complaints or treatment regarding a low back condition.  

In addition, aside from reported pain there is no evidence of 
neurological symptomatology such as radiation to the lower 
extremities, numbness and the like.  
Moreover, as noted above, the veteran has close to a full 
range of motion of the lumbar spine and was reported by both 
VA examiners to have only mild to moderate pain associated 
with movement.  Thus, from the record it appears that the 
veteran is able to experience relief from symptoms on more 
than only an intermittent basis.  A schedular rating in 
excess of 20 percent under former Diagnostic Code 5293 
(effective prior to September 23, 2002) is therefore not 
warranted.

Diagnostic Code 5293, as effective from September 23, 2002 to 
September 25, 2003, also does not avail the veteran.  The 
next highest rating under this Diagnostic Code is 40 percent.  
In order to obtain such a rating, the veteran would have to 
suffer from incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Furthermore, such episodes would have to accompany physician-
prescribed bed rest and treatment.  See id. at Note 1.  While 
the veteran has complained of flare-ups of low back pain, the 
record does not reflect physician-prescribed bed rest or 
treatment for such episodes.  In fact, the record does not 
reveal any periods of bed rest for this condition whether or 
not prescribed by a physician.  As such, a 40 percent rating 
is not warranted.

Alternatively, Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003, allows a disability rating to be 
evaluated by combining under Section 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  Since no neurologic symptomatology or other 
pertinent disability has been exhibited, such alternative 
evaluation is not for application in this case.

Former Diagnostic Code5295 also does not avail the veteran.  
To warrant a higher evaluation under this Diagnostic Code, 
the veteran would have to suffer from severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Neither VA examiner reported listing of the whole 
spine or a positive Goldthwaite's sign, and both forward and 
lateral bending reflect almost a full range of motion, even 
after repeated movement.  Abnormal mobility has also not been 
demonstrated.  Although degenerative changes of the lumbar 
spine and disc space narrowing at L3-L4 level have been 
reported, these conditions have not resulted in severe 
lumbosacral strain.  

As noted above, the veteran has close to a full range of 
motion of the low back, even after repeated movement, and 
both VA examiners found his pain to be in the mild to 
moderate range.  The veteran has also apparently not sought 
treatment for his low back disability outside of the two 
reported VA examinations since 1995 (this despite undergoing 
extensive treatment for a number of other musculoskeletal 
disabilities during the same time period).  Moreover, 
although the veteran has complained that his low back 
disability has interfered with his employment, the record 
does not show that he has missed work specifically due to 
this condition.

In short, the veteran's disability picture does not reveal 
severe lumbosacral strain, and as such a higher disability 
rating under Diagnostic Code 5295 is not warranted.

(ii)  The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's back disability could be alternatively rated under 
the general rating formula for back disabilities or 
alternatively under the specific criteria found in Diagnostic 
Code 5243.

To obtain a disability rating higher than the currently-
assigned 20 percent under the new spine regulations as they 
pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The record reveals that the veteran has 
forward flexion of the lumbar spine to 80-85 degrees.  Even 
after repeated movement, forward flexion was to 60 degrees.  
The full range of motion of the thorocolumbar spine was 170 
on repeated movement and has been as high as 215 degrees from 
rest.  Therefore, under the current spine regulations, the 
veteran has exhibited a range of motion consistent with a 10 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2004) [awarding a 10 percent disability 
rating where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees or 
where the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 
degrees].  

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although the March and July 2002 VA examinations 
revealed a slight decreased range of motion of the low back, 
the medical evidence of record fails to demonstrate the 
presence of any ankylosis, favorable or unfavorable.  Forward 
flexion of the low back to 85 degrees has been reported.  
Because the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

Accordingly, the current criteria regarding range of motion 
are of no help to the veteran.

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
veteran.  To obtain the next higher rating (40 percent) under 
the schedular criteria for intervertebral disc syndrome, the 
veteran would have to suffer from incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  Furthermore, such episodes 
would have to accompany physician-prescribed bed rest and 
treatment.  See id. at Note 1.  As explained above in 
connection with the 2002-3 version of this regulation, which 
is identical, the veteran has never been prescribed bed rest 
by a physician for his low back condition.  Thus, he is not 
entitled to a higher disability rating under this Diagnostic 
Code.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The Board specifically observes the veteran's 
complaints of pain and flare-ups as well as his complaints 
that his back disability has prevented him from efficiently 
performing in his job as a truck driver.  He also has 
complained that these symptoms have limited his ability to 
perform "many recreational and personal tasks." 

The objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.  The March 
2002 VA examiner specifically mentioned the DeLuca case by 
name in his examination report and as part of the examination 
noted changes in range of motion after additional forward 
flexion exercises were performed.  The examiner noted that 
after repeated exercises, forward flexion was reduced to 75 
degrees.  The examiner also noted moderate pain, mild to 
moderate weakness, mild fatigability, but no incoordination.  

The July 2002 VA examiner also mentioned DeLuca by name in 
his examination report and asked the veteran to repeat each 
of his range of motion movements five times.  No problems 
were reported with repeated extension and lateral bending, 
and rotation exercises were performed with "very little 
difficulty" on the fourth and fifth repetitions.  Increased 
pain with forward flexion was noted on the third, fourth and 
fifth repetitions, and on the fifth repetition forward 
flexion was decreased to 60 degrees

Overall, both examiners noted only slight additional 
limitation of motion on repeated flexion of the lumbar spine 
and low back pain was reported in only the mild to moderate 
range with these additional movements.  Furthermore, although 
pain on repeated flexion of the lumbar spine, flare-ups, and 
some interference with the veteran's occupation were noted, 
such are contemplated by the assigned 20 percent rating.  
Therefore, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  
The current 20 percent rating adequately compensates the 
veteran for any functional impairment attributable to his low 
back disability, which as discussed above includes episodes 
of pain and limited motion.   See 38 C.F.R. § 4.1, 4.10 
(2004).

Extraschedular consideration

In the April 2003 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture, and the veteran and his attorney 
have been similarly unsuccessful.  The record does not show 
that the veteran has required frequent hospitalizations for 
his low back disability.  Indeed, it does not appear from the 
record that he has ever been hospitalized for this condition.  
The Board has no reason to doubt that the veteran's low back 
disability causes him pain and can restrict certain 
recreational activities, but this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

The veteran has also reported that his low back disability 
interferes with his ability to perform his job 
responsibilities as a truck driver, specifically noting that 
he has trouble sitting in the driver's seat for long periods 
of time.  However, the objective evidence does not reveal 
that the veteran misses much, if any, work due to his low 
back condition.  Furthermore, despite being treated for 
numerous musculoskeletal disabilities over the years, the 
veteran has never specifically complained of low back 
problems in connection with his job.  Indeed, as mentioned 
above, it does not appear that he has sought treatment for 
his low back condition outside of the two reported VA 
examinations since 1995.  While the Board has no reason to 
doubt that the veteran experiences low back pain after 
sitting for extended periods on the job, absent a 
demonstrated history of missed work, or evidence of treatment 
for back pain on the job, marked interference with employment 
is not shown.  In any event, reduced industrial capacity is 
contemplated in the assignment of the current 20 percent 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1 [the 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  
For reasons stated above, the Board believes that the 
20 percent rating which it has assigned takes into 
consideration the pain and limitations occasioned by the 
veteran's low back disability.

In short, the evidence does not support the proposition that 
the veteran's service-connected low back disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for a low back disability 
is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


